COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Malveaux and Senior Judge Annunziata
UNPUBLISHED


              Argued at Alexandria, Virginia


              CLARE MORTON LEHMAN, N/K/A
               CLARE MORTON
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 1782-18-4                                JUDGE ROSEMARIE ANNUNZIATA
                                                                                  JULY 2, 2019
              PAUL CLINTON LEHMAN, JR.


                                   FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                                             Douglas L. Fleming, Jr., Judge

                               Robert L. Vaughn, Jr. (O’Connor & Vaughn, LLC, on brief), for
                               appellant.

                               No brief or argument for appellee.


                     Clare Morton Lehman, appellant (Morton), contends that the trial court erred in

              determining the amount of attorney’s fees and costs that the court awarded to her in conjunction

              with litigation she pursued to enforce various provisions of marital settlement and custody

              agreements between Morton and her former husband (Lehman). We agree with Morton that the

              trial court’s ruling was reversible error and remand the case to determine attorney’s fees and

              costs consistent with this opinion.

                                                           Background

                     The parties were married in 1999, separated in 2015, and divorced in 2018. As part of

              the divorce proceedings, the parties entered into a marital settlement agreement (MSA) and a

              custody agreement for their two children.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Lehman did not timely comply with certain provisions of the agreements. Consequently,

Morton filed an emergency motion to compel Lehman to comply with the marital settlement

agreement, a rule to show cause, and two supplemental rules to show cause. A hearing on

the emergency motion was held on July 27, 2018, and the trial court ordered Lehman to

satisfy a judgment on property that had been awarded to Morton in the divorce.

       A hearing was held on August 23, 2018, on the rules to show cause. The trial court

found Lehman in civil contempt for failing to comply with several provisions of the MSA

regarding the parties’ property. The court also found Lehman in civil contempt for failing to

establish a direct deposit account to pay child support and for not paying his share of the

children’s medical expenses within the time specified in the custody agreement. The court

did not find Lehman in contempt for failing to give Morton his new address within the time

specified.

       Paragraph 34 of the MSA provided that

              any costs, including but not limited to counsel fees, court costs,
              investigation fees and travel expenses, incurred by a party in the
              successful enforcement of any of the agreements, covenants, or
              provisions of this Agreement, whether through litigation or other
              action necessary to compel compliance herewith, shall be borne by
              the defaulting party. Any such costs incurred by a party in the
              successful defense to any action for enforcement of any of the
              agreements, covenants or provisions of this Agreement shall be
              borne by the party seeking to enforce compliance.

Paragraph 16 of the custody agreement contained the same language except that “reasonable”

modified “counsel fees.”

       Morton’s attorney presented information to the trial court that, as of August 23, 2018,

he was due $13,908.50 in attorney’s fees and costs for litigating enforcement of the

agreements. The trial court ordered Lehman to pay Morton $8,000: $3,187.50 for attorney’s

fees and costs related to the emergency motion to compel and $4,812.50 for attorney’s fees
                                              -2-
and costs related to the rules to show cause. The court also ordered Lehman to reimburse

Morton an additional $8,080.64 for other expenses she had incurred because Lehman had not

complied with the agreements.1

       Morton filed a motion to reconsider the award of attorney’s fees and costs, asserting

that under the terms of the MSA, she was entitled to recover all the funds she had expended

in enforcing the agreement. The court denied the motion. This appeal follows.

                                              Analysis

       Generally, “an award of attorney’s fees is a matter submitted to the trial court’s sound

discretion and is reviewable on appeal only for an abuse of discretion.” Allen v. Allen, 66
Va. App. 586, 601 (2016) (quoting Richardson v. Richardson, 30 Va. App. 341, 351 (1999)). In

awarding Morton only partial reimbursement of her attorney’s fees and costs, the trial court

stated that it had “balanc[ed] the equities and the position [of the parties] and the evidence in the

case.” The court noted that it had not found Lehman in contempt for failing to provide advance

notice of his new address to Morton. The court also said that although Lehman had not timely

complied with the majority of the provisions at issue, there were other provisions where no dates

were specified and thus timeliness could be argued. The trial court’s ruling would not be an

abuse of discretion but for the language in the MSA stating that “any costs, including . . . counsel

fees . . . incurred by a party in the successful enforcement of [the MSA] . . . shall be borne by the

defaulting party.” (Emphasis added).

       “Marital property settlements . . . are contracts subject to the rules of construction

applicable to contracts generally, including the application of the plain meaning of unambiguous

contractual terms.” Rutledge v. Rutledge, 45 Va. App. 56, 64 (2005) (quoting Pysell v. Keck,


       1
        These expenses included payments of late fees on the mortgage on property awarded to
Morton in the divorce, the cost of repairs to the property, and Lehman’s share of the children’s
medical bills.
                                                 -3-
263 Va. 459, 460 (2002)). “Where contracts are ‘plain upon their face, they are to be construed

as written, and the language used is to be taken in its ordinary significance unless it appears from

the context it was not so intended.’” Dowling v. Rowan, 270 Va. 510, 516-17 (2005) (quoting

Virginia Ry. Co. v. Hood, 152 Va. 524-528 (1929)). On appeal, a trial court’s interpretation of a

contract is reviewed de novo. See id. at 516.

        Further, Code § 20-109 provides that in suits for divorce, when a contract between the

parties has been “filed before entry of a final decree of divorce,” a court may enter “no decree or

order directing the payment of . . . counsel fee” except in accordance with the parties’ contract.

“Therefore, if a property settlement agreement contains a provision awarding attorney’s fees, the

court must follow the terms of that agreement, to the extent allowable by law.” Jones v. Gates,

68 Va. App. 100, 106 (2017). See Rutledge, 45 Va. App. at 61-62 (2005) (holding that because

Code § 20-109 restricted the trial court’s authority to award attorney’s fees to the terms of their

property settlement agreement, the court did not err in denying wife’s request for attorney’s fees

in her action to modify spousal support because the agreement did not provide for an award of

fees in that instance).

        Morton initiated the actions against Lehman to enforce his compliance with the

provisions of the agreements. See Jones, 68 Va. App. at 107 (quoting Enforcement, Black’s Law

Dictionary (9th ed. 2009) (“enforcement” is “[t]he act or process of compelling compliance with

a . . . decree or agreement”), and noting that an enforcement action “often originates with a rule

to show cause”); Pellegrin v. Pellegrin, 31 Va. App. 753, 767-68 (2000) (holding that wife’s

motion for a rule to show cause seeking compliance with a property settlement agreement was an

“action for enforcement” and awarding attorney’s fees under the terms of the agreement). The

trial court found that Lehman had not complied with the agreements, except in one instance – the

failure to give Morton advance notice of his new address.

                                                -4-
       Under the plain, unambiguous meaning of the language in the MSA, Lehman, as the

defaulting party, was responsible for “any costs, including but not limited to counsel fees” that

Morton incurred in enforcing the provisions of the MSA. The language of the MSA gave the

trial court no discretion in awarding fees.2 Thus, the court erred in not awarding Morton the

entire amount she requested. See Sanford v. Sanford, 19 Va. App. 241, 249-50 (1994) (holding

that wife was entitled under the parties’ separation agreement to recover all the legal fees and

costs she had expended in enforcing the agreement against husband, who had not paid spousal

support as ordered). We reverse the trial court’s ruling and remand the case for the court to

determine attorney’s fees and costs consistent with this opinion.

       Morton also asks for attorney’s fees and costs for her appeal to this Court. The decision

to award attorney’s fees and costs incurred on appeal is to be determined by the appellate court.

See Rule 5A:30; O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695 (1996). In this case, “because

[Morton] has prevailed on appeal, under the same terms of the agreement and decree, [Lehman]

is obligated to pay her attorney’s fees expended on appeal to enforce the [provisions of the

agreements].” Sanford, 19 Va. App. at 250 (ordering husband to pay his former wife’s

attorney’s fees related to an appeal in which she prevailed, as provided in their separation

agreement).




       2
          The custody agreement, however, provided that “reasonable” attorney’s fees be
awarded. Morton’s attorney’s accounting of fees and costs did not separate time spent on the
custody provisions from time spent on the MSA provisions, and the trial court did not make any
distinction based on the agreements in awarding attorney’s fees to Morton.
                                              -5-
                                            Conclusion

       We remand the case to the trial court for a determination and award of attorney’s fees due

Morton for the enforcement proceeding, including amounts related to the motion to reconsider

that she filed in the trial court and for the appeal devoted to the enforcement.

                                                                           Reversed and remanded.




                                                -6-